Personal Employment Agreement


Made and entered into in LOD on this 23rd day of November 2000


By and between:
Marconi Communications Israel Ltd'
(hereinafter: the " Company")
of the first part
         
and
Uzi Shalev
 
of -19 Rotem St, Reut
 
(hereinafter: " Employee ")



of the second part


Whereas
the company engages in the field of designing, developing, marketing and
supplying communications devices; and
   
Whereas
the company wishes to engage Employee in the position of Vice President,
Research & Development, on the terms and conditions set forth herein; and
   
Whereas
Employee declares that he has the requisite qualifications, expertise and
experience in order to fulfill the position and he hereby accepts employment by
the Company to serve in the above position, on the terms and conditions set
forth herein'



NOW, THEREFORE, the parties hereby declare, covenant and agree as follows:
 

1.
Interpretation and Preamble




1.1
The preamble, and any schedule attached hereto, is incorporated into the body of
this Agreement and shall be an integral part of this Agreement. In the event of
a conflict between the Schedule and this agreement the Schedule shall govern.




1.2
Captions and headings are for convenience of reference only and shall not be
deemed relevant to any interpretation of this Agreement.




2.
Employee’s Warranties and Undertakings




2.1
Employee warrants that there is no legal or other impediment to his entering
into this Agreement and that he is not a party to any agreement or undertaking
that is or shall in the future be contrary to this Agreement and the Employee's
obligations to the Company.




2.2
the parties agree that the Company shall not be liable and responsible for any
claims, demands, actions, cause of action, damages, losses, costs, liability or
expenses (including legal fees) which are made or brought in respect of, as a
result of, or arising out of any third party claim regarding Employee’s former
employment.


 
 

--------------------------------------------------------------------------------

 



3.
Employment




3.1.
Employee's position shall be Vice President, Research & Development and this
shall include al1the responsibilities involved in this position, as defined by
the Company's Chief Executive Officer ("CEO") and the Board of Directors.

 

4.
Scope of the Position




4.1.
The Employee undertakes to fulfill his position with devotion and fidelity and
to invest all his business time, talents, knowledge, ability, experience and
energy to fulfilling the position and advancing the Company's interests.




4.2
During the Term of the Agreement, Employee shall be available for work at all
reasonable times, according to the Company's needs and requirements and shall
not engage in any other employment, directly and/or indirectly and/or through
companies with or without payment, of any nature, or in any work or other
employment, unless he has obtained prior written consent from the company's CEO
or the Board of Directors.




4.3
The duties and responsibilities of the Employee hereunder are of an
administrative nature and/or require a special degree of personal confidence,
within the meaning of the Hours of Work and Rest Law, 5711-1951.
(hereinafterter: the "Work Hours Law"). As such, the provisions of the Work
Hours Law shall not apply to this Agreement and the Employee shall not be
entitled to any additional remuneration on account of his work for the company,
including overtime, apart from the remuneration detailed in this Agreement.




4.4
Employee shall at all times during the term of this Agreement be subject to the
supervision and direction of the CEO and the Board of Directors, and shall obey
and carry out all lawful instructions, directions, rules and policies adopted by
the CEO and the Board of Directors, pertaining, inter alia, to the manner of
executing the work, work procedures, discipline, conduct, etc.




4.5
Employee's usual place of work shall be at the company's offices, but it is
clear to Employee and agreed by him that:




4.5.1
The Company's requirements and specific projects may require him to leave his
usual place of work from time to time and also to work outside the borders of
Israel for limited periods of time;




4.5.2.
Employee shall not be entitled to additional consideration or any Other right
from the Company inconsequence of his leaving his usual place of work within the
context of his employment.




4.5.3.
Employee shall be entitled to a reimbursement of expenses Incurred for purpose
of performing his position including expenses incurred when on business on
behalf of the Company in lsrael and abroad, in accordance with the Company’s
instructions.


 
 

--------------------------------------------------------------------------------

 




5.
The Salary and Incentive Arrangements




5.1
In consideration for Employee's work at the company, the company shall pay the
Employee a gross ("brutto") monthly salary in the amount of 50,000 New Israeli
Shekels ("NIS") which amount includes any remuneration for overtime work, and
from which the company shall deduct any income tax, national insurance and
medical insurance, and any other deductions customarily payable by employees or
as required by law (hereinafter the "Salary").




5.2
The salary shall be subject to adjustment by the company in accordance with the
Consumer Price Index ("CPl')' The parties agree that such adjustment constitutes
sufficient compensation for an erosion of theEmployee's salary and accordingly
the Employee shall not be entitled to any other increment or compensation in
respect of an erosion of his salary. The basic CPI is the CPI which is published
and known at the date of the commencement of this Agreement'




5.3
The Salary shall be paid each month, by no later than 7 days after the end of
the calendar month, into such account as the Employee shall inform the Company.




5.4
Employee shall only be entitled to 12 salaries each year.




5.5
Once a year, on 1st July, or such other date as the Company shall consider
appropriate, the Company will review Employee's performance and salary. Any
Salary increase shall be in the sole discretion of the company, with reference
to both the Company's performance and Employee's personal achievements.




5.6
In addition the Employee shall be entitled to participate in the Marconi Annual
Executive Incentive Plan.




6.
Executive Insurance Program




6.1
The Company and the Employee intend that the current executive Insurance shall
be continued. For such purposes, the company shall make provisions each month of
13.33% of the Salary amount according to the following apportionment:

 

6.1.1.
5% the saving component.




6.1.2.
8.33% for the severance pay component.




6.1.3
In addition the company shall make provision of the amount of up to 2.5% of the
Salary for the loss of earnings capacity component (all together: the
"Employer's Payments")

 

6.2.
In addition, the company shall deduct 5% savings component from the Employee’s
salary, which it shall remit to the Executive Insurance Policy together with the
Employer's Payments.


 
 

--------------------------------------------------------------------------------

 
 

6.3
Upon the termination of the Agreement for whatever reason, save for termination
as provided in Section 10.4 below, the Company shall arrange that the funds
deposited by the Company pursuant to the Executive Insurance policy shall be
transferred to Employee together with any interest or linkage difference earned
hereto. Such transfer shall be deemed payment of the full severance pay in
respect of the period of the Employee's employment with the Company, pursuant to
section 14of the Severance Pay Law.5723-1963.




7.
Continuing Study Fund



The Company shall make provisions of the following amounts to a Continuing Study
Fund that is recognized for tax purposes:


7.5% of the Salary, up to the ceiling recognized for tax purposes shall be paid
by the Company.


2.5% of the Salary, up to the ceiling recognized for tax purposes shall be
deducted by the Company from the Salary and remitted by the Company.



8.
Annual Leave. Sickness and Military Reserve Service




8.1
Employee shall be entitled to paid annual leave of 21days net (not including
Fridays, Sabbaths and holidays) for each year of the Employee’s Employment
((“Normal Leave Days”). The Employee's leave dates shall be coordinated with
Employee’s supervisor.




8.2
Employee shall be entitled to redeem his leave, or part thereof, with money from
time to time, subject to Company approval.




8.3
Employee shall only be entitled to accrue Normal Leave Days over a 2 year
period.




8.4
Employee shall be entitled to receive consideration in respect of an actual
period of sickness up to 14 calendar sickness days a year, and they shall not be
deemed as leave days as defined in Section 8'1 above.




8.5
The Employee shall be entitled to receive the full consideration for the period
during which he is on military reserve service, subject to him giving the
company all the necessary documents to obtain the maximum possible amount from
the National Insurance Institute in respect of the military reserve service
period.




9.
Motor Vehicle



The company shall provide Employee with a motor vehicle for his use throughout
the year, of such model and year of manufacture as the company shall decide' All
the motor vehicles maintenance shall be paid by the Company, including the
grossing up of the tax applicable in respect of the value of providing the motor
vehicle as aforesaid.

 
 

--------------------------------------------------------------------------------

 
 

10.
Term and Termination of the Agreement




10.1
The Company undertakes to engage the Employee for an indefinite term commencing
from the Effective Date and until a Termination event as set out in this
Paragraph (hereinafter: the "Term of the Agreement").




10.2
The parties agree that each party may bring this Agreement to an end, with or
without cause, on the terms and conditions contained herein.




10.3
In the event that the Company elects to terminate this Agreement without cause,
it shall give Employee advance notice in writing of a period of 6 (six) months.
The company may, in lieu thereof, pay Employee a sum equal to the salary for the
notice period, less the amount of salary actually paid to Employee for the
period between the date of the notice of termination and the date the
termination takes effect (hereinafter: the "Termination Date"). Any amount paid
to the Employee hereunder in lieu of advance notice shall be in addition to
moneys received, if any, under the Executive Insurance Program or other
severance pay that maybe payable. In the event that the Company terminates
Employee's employment, it may order him not to report for work, with immediate
effect or effective from any other date as shall be decided upon during the
period of the prior notice, without derogating from the company's obligation to
pay his salary during the period of the prior notice.




10.4
In the event that the Company elects to terminate this Agreement for cause, it
may do so immediately without advance notice. The Company may . terminate
Employee's employment for ''cause” 'upon the occurrence of one or more of the
following:




10.4.1.
Employee has committed any act of moral turpitude or dishonesty, including but
not limited to theft, fraud, embezzlement, breach of trust or fiduciary duty, in
connection with the Company or any of its Affiliates, customers, suppliers
and/or service Providers;




10.4.2.
Employee is found by the company to have been in willful neglect of his duty
hereunder or Employee commits any material breach of this Agreement other than a
breach which is capable of remedy and is remedied forthwith by the Employee at
the Company's request;




10.4.3.
Employee is arrested or convicted for the commission of any crime involving an
act of moral turpitude or dishonesty; or




10.4.4.
Employee has violated the restrictions set out in this Agreement herein
regarding confidentiality, inventions, work product, and/or non-competition
(Sections12,13,14).


 
 

--------------------------------------------------------------------------------

 
 

10.5
In the event that Employee elects to terminate this Agreement, he shall give
advance written notice to the Company of a period of 6 (six) months.




10.6
Upon termination of this Agreement for any reason, on or before the Termination
Date the Employee shall immediately return to the company Any equipment,
documentation materials, Confidential Information or any other items furnished
to him by the Company, any Affiliate, customer or supplier, as well as all other
items, documents and materials as required in Section 12.3.2 hereunder. The
Employee shall also confirm in writing that he does not possess or hold any
equipment, documentation, materials, confidential Information or any other items
advanced to him by the Company or its Affiliates, customers or suppliers. In the
event the Employee fails to do so, the company shall be entitled to withhold any
monies owed including but not limited to Salary, distribution of the Executive
Insurance Program, or other Severance benefit, until such time as Employee shall
have complied with the provisions of this Subparagraph 10.6.




10.7
In the event that Employee owes the Company or its Affiliates money at the
Termination Date, due to loans or other payments which have been advanced to
him, the Company shall be entitled to offset the amount owed from Employee’s
last salary payment prior to termination or from any legitimate business expense
owing to Employee by the Company to which employee is entitled.




11.
Handing Over of Position



Employee undertakes that upon termination and/or cessation of his employment by
the Company, he shall hand over his position to the Company and/or to his
replacement in an orderly fashion and shall furnish the Company with all the
documents, information and any other materials which came into his possession
which were prepared by him in connection with his work.



12.
Confidentiality




12.1
Employee acknowledges that it is the policy of the Company to maintain as 
secret and confidential all Confidential Information, as hereinafter defined.
“Confidential Information” shall mean any information, heretofore or hereafter
(i) acquired, discovered, developed, conceived, originated, used or prepared by
the Company or the Company's Affiliates, or by an employee of the Company or its
Affiliates and (ii) revealed or brought to the Employee’s knowledge in
connection with his employment with the Company and which falls within any of
the following general categories:

 

12.1.1.
Information relating to secrets of the company, its Affiliates, or of any
customer of the Company' or its Affiliates;

 

12.1.2
Information relating to existing or contemplated products, services technology
designs, processes, methods, manuals, formulas, computer systems and/or
software, machines, manufacture, compositions, ideas, improvements, inventions
or any research or development of the Company, its Affiliates, any customer of
the Company or its Affiliates.


 
 

--------------------------------------------------------------------------------

 
 

12.1.3
Information relating to, or documents embodying, the Company’s or its Affiliates
current and future activity, including any business, professional, financial or
other information, business plans ,sales, marketing or distribution methods or
results, methods of doing business, customer lists, mailing lists, statistical
data and compilations, contracts, manuals, customer usage and/or requirements,
and supplier information of the Company, or its Affiliates




12.1.4.
Information relating to lnventions or Work Products, both defined hereinafter in
general or as described in Section 13 of this Agreement;

 

12.1.5
Information relating to the terms of his employment by the Company, including
and without derogating from the generality Of the above, information regarding
salaries, payments, benefits and the other terms of his employment by the
Company' except for such information which the Employee revealed to his personal
professional consultants and provided that those people to whom the information
was disclosed undertake to keep such information confidential.




12.1.6
Any other confidential information that either the Company, any of its
Affiliates, or any customer of the Company or its Affiliates may wish to protect
by patent, copyright or by keeping same secret or confidential.

 

12.2
Notwithstanding the above, the term Confidential Information shall not include
information which was or becomes generally available to the public (“Public
Domain") other than as a result of disclosure by Employee or by an associate, by
are a relative or by anyone on behalf of Employee in breach of




12.3
Employee recognizes that the services to be performed by him hereunder are
special and unique, and that by reason of his duties, he shall acquire
confidential Information. As far as the relations between the Employee and the
Company are concerned, Employee recognizes that all such
Confidential lnformation is the property of the Company. In consideration for
the Company's entering into this Agreement' Employee agrees that:




12.3.1
Employee shall never, during the Term of the Agreement or at Any time
thereafter, directly or indirectly, use, publish, disseminate, divulge or
otherwise disclose any Confidential Information obtained in connection with his
employment by the Company without the prior written consent of the Company, it
being understood that this Section shall survive the termination of this
Agreement;




12.3.2
During the Term of the Agreement, Employee shall exercise all due and diligent
precautions to protect the integrity and security of Confidential Information,
and upon termination of the Agreement, he shall return to the Company all
documents and any copies thereof embodying Confidential Information in his
possession custody or under his control.


 
 

--------------------------------------------------------------------------------

 
 

12.3.3
For the purpose of this Agreement an Affiliate of the Company shall mean -
subsidiaries or affiliates of Marconi p.l.c. or any legal entity which is
controlled by Marconi p.l.c.

 

13.
Inventions and Work Product

 

13.1
Employee will promptly and fully disclose and deliver to the Company for the
exclusive use and benefit of the Company any Inventions, Work Product or other
proprietary information, which relates to or is capable of being used in any
business of the Company or its Affiliates, promptly upon the making or
discovering of the same. Employee undertakes he will give all information and
data in his possession as to the exact mode of working, producing and using the
same along with all such explanations and instructions to the Company as may, in
the view of the Company, be necessary to enable the full and effectual working,
production or use of the same. Employee further undertakes that, at the expense
of the Company, he shall furnish the Company with all necessary plans, drawings,
formulae, and models of any inventions, Work Product or proprietary information.




13.2
Employee will, without charge to, but at the expense of the Company, execute and
do all acts, matters, documents and things necessary to enable the Company or
its nominee, successor or assign to apply for and obtain protection for the
Inventions in any or all countries and to vest title thereto in the Company or
its nominee, successor or assign absolutely.




13.3
During the Term of the Agreement and at all times thereafter Employee will
(whether by omission or commission) do nothing to affect, imperil or challenge
the validity of the protection for the lnventions, Work product and/or
proprietary information, obtained or applied for by Company or its nominee,
Successor or assign pursuant to this Agreement. Furthermore, Employee covenants
to perform his work with all necessary security precaution to protect the
Inventions, Work Product and proprietary information.




13.4
Employee will, at the direction and expense of the Company, render any and all
assistance within his power to obtain and maintain such protection or
application or any extension thereof, including in any patent office proceedings
or litigation involving Inventions, Work product and/or proprietary information
in Israel or anywhere in the world.




13.5
Nothing in this Agreement shall oblige the Company to seek patent, copyright,
trademark or other protection for any Inventions, Work product and/or
proprietary information nor to exploit any Inventions, Work product and/or
proprietary information.




13.6
For purposes of this Agreement, the term "Inventions" shall mean all inventions,
improvements, modifications, processes, formulae, know-how, ideas, designs,
models, prototypes, computer programs, sketches, drawings, plans, packaging
designs, new product ideas, logos, advertising and marketing concepts or other
original matters (whether or not capable of protection by patent, registered
design, copyright, registered trade mark or other rights in the nature of
intellectual property) which Employee alone or with any person or persons, may
make, conceive, or discover, during the term of his employment hereunder.


 
 

--------------------------------------------------------------------------------

 
 

13.7
Any work product (herein '”Work Product") of the Employee resulting from any
research or other development or other activities performed in connection with
his duties hereunder, together with any and all developments and know-how made
by the Employee or under the Employee's direction shall be the sole, exclusive
and complete property of the Company, whether or not subject to registration
under any patent, copyright or other intellectual property law or regime, and if
so registrable, then the Company shall have the sole and exclusive right to own
and register any such patent, copyright, trademark or other intellectual
property right throughout the world.




13.8
Employee covenants that there are no Inventions and/or Work Products that he
desires to exclude from the operation or effectiveness of this Agreement.




13.9
Employee covenants that all Work Product, documentation, and other materials
which relates to his work in the Company or to the Invention shall always remain
in the place of employment, and shall never be taken out of the place of
employment, without the prior consent of the Company.




14.
Non-Competition




14.1
For the purposes of this Agreement, the Non-Competition Period shall mean the
period commencing on the Effective Date and ending one year after the
Termination Date.




14.2
During the Non-Competition Period, Employee shall not in any way, except with
the express written consent of the Company, be engaged, directly or indirectly,
as an employee, partner, sole proprietor, officer, director, representative,
consultant, agent or stockholder (other than as the holder of not more than five
percent of the stock of a corporation the shares of which are publicly traded)
of any corporation, partnership, proprietorship or other form of business
entity, except an Affiliate of the Company, engaged in any business that is
competitive with any business in which the company is engaged and/or compete
with any activity and/or in any field of any Affiliate with respect to which
employee has been exposed to Confidential Information and/or in any business in
which the Company has a plan to become engaged at the Termination date as well
as in any other position involving the use of the Company’s professional
commercial trade-secrets, during the term of Employee's employment hereunder.
Without limiting the foregoing, during the Non-Competition Period the Employee
shall not:




14.2.1.
seek to persuade, directly or indirectly, any director, officer or employee of
the Company or its Affiliates to discontinue thatindividual's status or
employment with the Company or its Affiliates.


 
 

--------------------------------------------------------------------------------

 
 

14.2.2
seek to persuade, directly or indirectly any director, officer or Employee of
the Company or its Affiliates to become employed in any activity similar to or
competitive with the activities of the Company or its Affiliates.




14.2.3
directly or indirectly, hire or retain any director, officer or Employee of the
Company or its Affiliates.




14.2.4
directly or indirectly contact the company's or its Affiliates, customers,
including not becoming an employee or consultant of any customer of the Company
or its Affiliates. This restriction shall apply in areas which relate to any
business that is competitive with any business in which the company is or was
during the Term of the Agreement engaged and/or in any business in which the
company has a plan to become engaged at the Termination date.




14.3.
The Employee acknowledges that the length of the Non Competition period was
agreed due to (a) the company's engagement in the field of research &
development where its primary assets are intellectual property, and (b) the
special benefits which Employee is going to and will receive from the Company in
consideration for his non competition undertaking herein.

 

15.
Disclosure of Personal Interest and Conflict of Interest

 
Employee undertakes to inform the Company immediately and without delay
concerning any matter or issue in respect of which he has a personal interest or
any matter or issue which may create a conflict of interests with his position
in the Company.



16.
Remedies for The Employee’s Breach of Sections 12, 13, 14, 15 of this Agreement 

 
Employee acknowledges that any breach or threatened breach or alleged breach or
alleged threatened breach by him of any of the provisions of Sections 12 through
15 of this Agreement, (hereinafter individually or together known as a "Breach")
shall be deemed a serious breach of discipline causing irreparable harm to the
Company for which the Company would have no adequate remedy under this
Agreement. In the event of a Breach by Employee of any of such provisions, the
Company, in addition to any and all other rights and remedies it may have under
this Agreement or otherwise, may immediately seek any judicial action that the
Company may deem necessary including, without limitation, the obtaining of
temporary and permanent injunctive relief. Without limiting the generality of
the foregoing, a Breach of any of the provisions of Sections 12 through 15 by
Employee shall entitle the Company to immediately dismiss Employee and terminate
this Agreement, while negating Employee's right to prior notice of dismissal and
Severance pay under the law.

 
 

--------------------------------------------------------------------------------

 
 

17.
Change or Cancellation



Any change and/or cancellation of any of the clauses of this Agreement shall
only be made by means of a written document signed by both parties.



18.
Notices

 
The addresses of the parties to this Agreement are as stated in the preamble
thereto.  Any notice sent by one party by registered mail to the other party to
his address, shall be deemed to have been received by the addressee three days
after it was deposited at the post office and if delivered by hand delivery,
upon delivery.




IN WITNESS WHEREOF, the parties have set their hands on the date and at the
place above-mentioned.
 


The Company
The Employee

 
 
 

--------------------------------------------------------------------------------

 
 